Citation Nr: 0941456	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  94-19 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	Thomas J. Reed, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to June 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2005 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wilmington, 
Delaware.

In August 2006, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
files.  In November 2006, the Board granted reopening of the 
previously denied claim of entitlement to service connection 
for residuals of a head injury and remanded the reopened 
claim for further evidentiary development.  The case was 
returned to the Board following the completion of that 
development.

In October 2007, the Board issued a decision denying the 
claim.  The Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an Order issued in July 2009, the Court granted a joint 
motion of the parties and remanded the case to the Board for 
additional action.  

In September 2009, the Veteran's attorney submitted argument 
in support of the claim directly to the Board.  The attorney 
argued in part that the claim should be remanded for 
evidentiary development to include a medical examination.


REMAND

The parties to the joint motion found that the Board's 
reasoning supporting its weighing of the medical evidence 
required clarification.  The Court ordered remand of this 
issue in light of the inadequate reasons and bases.  The 
Veteran has argued that an additional examination with 
medical opinion is warranted to determine whether the Veteran 
has residuals of alleged head trauma in service.  

The Board finds that, under the circumstances of this 
particular case, additional examination is warranted.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should arrange for 
the Veteran to be afforded a VA 
examination by a neurologist to determine 
the nature of any currently present 
residuals of head injury in service.  
Potential residuals to specifically be 
considered include but are not limited to 
headaches and loss of spatial reasoning 
skills.  The claims folders must be made 
available to and reviewed by the 
examiner.  Any indicated studies should 
be performed.

Based upon the examination results and 
the review of the claims folders, the 
examiner should state an opinion with 
respect to the Veteran's spatial 
reasoning skills, headaches and any other 
pertinent abnormality as to whether there 
is a 50 percent or better probability 
that the impairment or abnormality is 
etiologically related to the service head 
injury described by the Veteran.  For 
purposes of the opinion, the examiner 
should assume that the Veteran's 
description of the circumstances of the 
service head injury is accurate.

The rationale for each opinion expressed 
should also be provided.  The examiner 
should specifically address the February 
2007 Intellectual Assessment prepared by 
Dr. J. D.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the Veteran's claim.  If the 
benefit sought on appeal is not granted 
to the Veteran's satisfaction, he and his 
attorney should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



